[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER VACATING RULING ON DEFENDANT'S CROSS MOTION FOR SUMMARY JUDGMENT
The court will not change its ruling denying the plaintiff's Motion For Summary Judgment.
However the court does vacate its ruling granting the defendant's cross motion for summary judgment. That motion was inadvertently granted as it was not properly before the court. The court regrets any inconvenience this might have caused the parties.
Thomas Corradino, Judge